Citation Nr: 0822013	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
due to Agent Orange exposure.  

2.  Entitlement to service connection for fibromyalgia, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied service connection for peripheral 
neuropathy of the upper and lower extremities and also denied 
service connection for fibromyalgia, and the veteran's 
disagreement with that decision led to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In November 2007, after the RO certified the appeal to the 
Board, the veteran's representative forwarded to the Board 
private medical records concerning evaluation and treatment 
of abdominal pain and diarrhea dated from June 2007 to 
August 2007.  The representative stated that the veteran 
contends that his primary care physician indicated that his 
gastrointestinal problems are and have been related to nerve 
difficulties.  Service connection is in effect for post-
traumatic stress disorder (PTSD), evaluated as 70 percent 
disabling, and the veteran has been awarded a total 
disability rating due to his service-connected disability.  
The RO should clarify whether the veteran is seeking service 
connection for gastrointestinal disability secondary to his 
service-connected PTSD and take additional action, as 
appropriate.  


REMAND

The veteran is seeking service connection for peripheral 
neuropathy of the upper and lower extremities and service 
connection for fibromyalgia, which he contends are due to 
exposure to Agent Orange and/or other toxins while he was 
serving in Vietnam.  The veteran's DD Form 214 shows he was a 
Light Weapons Infantryman and that his awards included the 
Combat Infantryman Badge, the Republic of Vietnam Campaign 
Medal, and the Vietnam Service Medal with Bronze Service 
Star.  

VA and private medical records show a complicated medial 
history, including but not limited to, a history of childhood 
polio involving the left lower extremity, a history of 
coronary problems including a cardiac catheterization in 1996 
using the right femoral vein with persistent right leg and 
for soreness and aching since that time, and bilateral carpal 
tunnel release procedures in 2001 followed by bilateral arm 
pain and numbness in both hands; he later underwent right 
radial head surgery in 2002.  In a June 2002 letter to the 
Texas Rehabilitation Commission pertaining to the veteran's 
claim for Social Security Administration disability benefits, 
a private physician from Shannon Clinic noted the veteran had 
had evaluation of the neck including an MRI (magnetic 
resonance imaging) study and myelogram of the neck and 
currently had degenerative disc disease involving the neck.  
That physician stated the veteran has peripheral neuropathy 
involving primarily the right leg as well as his hands and 
right arm.  

VA medical record show that in a July 2002 urology note, the 
physician incidentally noted that the veteran was being 
evaluated currently for possible systemic illness related to 
Agent Orange.  In addition, in a VA outpatient note dated in 
August 2002, a primary care physician noted that the veteran 
requested an Agent Orange examination and hence he (the 
physician) made an appointment.  The Board finds no 
additional mention of an Agent Orange Registry examination in 
the claims file.  It should be determined whether the veteran 
underwent a VA Agent Orange Registry examination; if so, the 
examination report should be obtained and associated with the 
claims file.  

Later private medical records show that in June 2005, a 
private physician saw the veteran with complaints of neck 
pain and pain that radiated into the upper extremities, 
bilaterally.  The physician stated that a myelogram and CT 
(computed tomography) study of the cervical spine were 
unremarkable, and there was no nerve root compression, no 
foramina stenosis and no central spinal stenosis.  The 
physician stated that he explained to the veteran that his 
neck and upper extremity pain was not originating from his 
neck and did not require any kind of cervical surgery.  At a 
VA neurology consultation in August 2005, it was noted the 
veteran complained of pain in all his muscles and joints, 
upper extremities more than lower extremities, with resting 
tremor in the right hand.  The impression after examination 
was fibromyalgia and resting tremor, with no other evidence 
of Parkinsonism.  

As noted earlier, the veteran contends that he has peripheral 
neuropathy and fibromyalgia due to due to exposure to Agent 
Orange and/or other toxins while he was serving in Vietnam.  
He does not argue that service connection should be awarded 
on a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309, but rather states there is medical research that 
indicates that peripheral neuropathy and fibromyalgia can be 
caused by exposure to toxins and argues the veteran's 
disabilities may be associated with the veteran's exposure to 
toxins in service, including Agent Orange.  The 
representative cited to Internet websites that do contain 
statements that arguably refer to a relationship between the 
veteran's claimed disabilities and exposure to toxins.  In 
order to develop the veteran's claims fully and to assure all 
due process requirements are met, the Board will request that 
the veteran be provided a VA examination and medical opinion.  
See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Finally, the Board notes that the RO received Social Security 
Administration (SSA) records for the veteran in August 2006 
and shortly thereafter received a statement from the veteran 
saying his SSA records would not necessarily apply to his VA 
claim.  In September 2006, the RO noted on the cover sheet of 
the SSA records that the records were not pertinent to the 
appellate issues and that neither peripheral neuropathy nor 
fibromyalgia was mentioned.  The RO did not issue a 
supplemental statement of the case that addressed the records 
received from SSA.  As those records include the June 2002 
letter from the Shannon Clinic physician saying the veteran 
has peripheral neuropathy, the Board considers those records 
pertinent to the appeal, and they should be addressed in a 
supplemental statement of the case if the benefits sought on 
appeal remain denied after remand.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the veteran 
underwent a VA Agent Orange Registry 
examination sometime after July 2002 
and, if so, obtain the examination 
report and associate it with the claims 
file.  

In any event, obtain and associate with 
the claims file VA medical records for 
the veteran dated from April 2006 to 
the present.  

2.  Arrange for a VA examination of the 
veteran to determine the nature and 
etiology of any current peripheral 
neuropathy of any, or all, extremities, 
and any current fibromyalgia.  All 
indicated studies should be performed.  
After review of the entire medical 
record and examination of the veteran, 
the examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
peripheral neuropathy of any, or all, 
extremities had its onset in service or 
is causally related to any incident of 
service, including exposure to Agent 
Orange and/or other toxins in service.  
In addition, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current fibromyalgia had its onset 
in service or is causally related to 
any incident of service, including 
exposure to Agent Orange and/or other 
toxins in service.  The claims file 
must be provided to the examiner.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claims of entitlement to service 
connection for peripheral neuropathy of 
the upper and lower extremities and 
entitlement to service connection for 
fibromyalgia.  If any benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of 
the case that addresses all evidence 
added to the record subsequent to 
issuance of the statement of the case 
in May 2006.  Provide the veteran and 
his representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

